Order affirmed, with ten dollars costs and disbursements. Memorandum: We think the demand served by the defendant upon the plaintiff “ that the place of trial * * * be changed from the County of Orleans to the County of Chemung, the County of Chemung being the proper county pursuant to Civil Practice Acts of the State of New York,” conforms substantially with the requirements of section 182 of the Civil Practice Act and rule 146 of the Rules of Civil Practice. It was sufficient to inform the plaintiff, a foreign corporation, that the defendant desired that the place of trial be changed to the county of her residence, the county of Chemung. We think the moving affidavit, coupled with the allegations of the defendant’s answer, sufficiently established that the defendant was a resident of Chemung county at the time of the commencement of the action. Whitehead Bros. Co. v. Dolan (69 Misc. 208), relied on by the plaintiff, is not an authority to the contrary. (See Remington & Sherman Co. v. Niagara County Nat. Bank, 54 App. Div. 358; Mills & Gibb v. Starin, 119 id. 336; and Hoffman v. Hoffman, 153 id, 191.) All concur. The order changes the place of trial from Orleans county to Chemung county.) Present — Crosby, P. J., Cunningham, Dowling, Harris and McCurn, JJ.